c

                   OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                      AUSTXN
            .
a-     c. MIllI4
 mramuvoI*-                      4
        Hon.. O.J.S.   Elllnz~on - Page 2

    .




.
    .




,




             Hon. o.J.3..zlllngeoll
                                 - Page 3
        .


                            It is a ganaralrule that o&tierhave euah
             pouor, and suah Power ow,  a'8~
                                           ia oonlerredupan them
             ‘by statute or epssialohorter aad saoh addltianal
             powerr, a6 sriBt by. neo@rBary finplloeMw                  imxa powm~
             ,granted
                    tihembfthe bgislaturo;       stersneYe city
             or Dublh  (13lV. Ap~i, Port Worth, 19l4) 1.693. W.
             US81 Vosbtzg,&Q'Or, V. %Crary, 77 Tex. 568, u+.
             S.X,~195$ banham v* Nator Co., 67 Tex. 542, 4 8.U.
             :U38 1YaQuillfn an'Wnl0lpa.l   Corporationf3,Sea. 229.




            .I19   ax.     302.

                     It is also generallyheld that oltleshftve
    .~      no.auf&orityto olOes street8sxoaptas the power to
            &o 80 hai been expreissly         ooafetied-by etatute          or :~
            :speolalohsrt%.i-.l~%lliatton IWads and Streets,
            3~.  30; 2 Idem. Soo. ll77; ~13 H. C* LI 67 3601 60;
            Bgre V. Mqhir (WV. App., Port Worth, 1417) 197 S&F.
                  Authoxityto Taoate and~'alose  alley@ has bwa held
            m*to inaludeby Impli&tiOn.a 8inrtlar     porrerdth re-
            ;gardto ~BtreotB. Steveas  va tJltyor Dublin (CJlv.App.,
            :rgrtyo*th* 19l4.149 8, PI.1q,.
                            .,                         'i,.
                      Grants or power to othdr subordlntito go~ema-
            :awtal agsnoietiare usuallyISODSstriotlyoonetrwd than
            .srtt
                those to lneorporated  numioipalitiea.Stratton
            'V.~ommlw~otiera' court (Clv*APP., San Antonio,19w
            1.37 s.      w. U70;   I.3. Tax. Jur.   563,   Sec.   36.

                      Prom these oonaideratidos,
                                               it r0llowathd .
            no iirm,agaop or eubtitisionor the Stats otbrnmont~*
            pi the abaenaeor opeoiiloEt&MOW    a\ithor
                                                     ftY 50 to do,
            my exeroisetie peer to 0108s OP vaoato pubUa road-
            ways within the State.
                      The Texas Prisoa Board ir, a aroatureor the
            Legislatureandenagenay of the State bmrrght iat
            being trndorauthorityoi the 1927 amen&t      t0 the
            Conetitutloaauthorizingthe Maotwnt Or la&iabtion
            for the ~agement and admiafatration    of 8tato ptilOnB*
            Gonstitution,  art*    XV&~   8ee. 561’33   Te . Wr   766
            Teer  V. &Gann   (Glv,   App., Austin,    19335 65 S. We            l2a)   .’
                       :




    lion.it.J. 5. ~uingaon -             Page   4

-

    362.

              bY Pwer or aUthorltYrrhioheuoh Board has
    to 0lOlM W Moats publio streetsadjaouibto the4Hunt*
                                                 but out-
    vilrh l%box~ and vlthla the @ty of 3itmtsville
    aida the wallo OS euoh prif~~mat appearamoq the sots
    of the LeSitiature.
             A aark   wuainatlon of all akitutorygro-
    viaf~ons
          .pwMnlng to fho'PrironSpatan inalubingthose.'
    preaoribI.a&tha
                  authorit& mare and dutiesot the Taxar
    Prison    Board,       revem&    the delegation   of no au&   authority
    to t+ Board and M p%'Oriei~~~
                                which br &@.ioatlon in-
    aludeo the.requiaftepower and authority.,
              Obrioualy ‘thoreforoi ii the streetal.npueation
    are’ to   ba le@~.U$
                      &srd  and vaaated,  lruohmu& be done-either
    throUghaation.ofthe Legislature,or by a&ion on the part
    of 8oam other agumy to whiah ewh authorityhm born dale-
    gated.  CountyComirsi0r&er8~ Courts ara ganerel~ held to



              The Prison.Board,.o'dook15.ng7'to
                                            ~yourletter,has
    alma    ippqale6W :aaiOalJ other State agenoy vhIoh
    ml&At%J ~6 the re~ixbitopower, that 18, tho city Counoil
    of ELunttaville.In view o$-theproblem3whiah now aonfrOn6
    tbnt;body in ooBM08iOn With the BO'trd'S6pp.d it m
    not be 'tier tb diaow8 brieflyhereia.~o~~~ of ,ihab
                                                      l&
    atathofitieato rhi6h'~thoBoard nuxydireotthe attention
    OS IAW city couaollin rurlihsxyimof ite applioatlon.




              @onerallya atreetor highwayoan be vaaated aalr
    ~h0n the p-par publlo euthoritieeilsterminathat lt.i*
    no longer r@uiracIi'or the publio980 or oonven1aaoe~
                                                       ana
    tut th*re i8 a publr0neuemity far,lta Yaaatlorror that
    it u for     ~8        publio   benefit  the0 s~h adiOn   b* k-c
    13 a. c,    I. 68, See. 61,          and oa8em oitodi
.   .
                      :




                   where taler@quisitapobor exists 4 a nunlol-
        palltyr.it18 for the aopliiolpal'outhoritiea'to       rleteaine
        whisn%t ahall be ~eseroieetl~ and’their eotlan in t&f8
        rq?aZtltillinoatbo~rsvimed by the’ooartein the cbssnce
        of treutl or iafinlfset~~ abuse of diaareii~~~  or praot tla& it
        was done sol.04tar tha parposeOS praaotlnga pxioate
        ente~rpr*eo. The OreeUigtloIi     le that e streetor~higtmey
        wan vaosteib in the intorestor the publh,         azidthat its
        vaodhJa was netweea~ for pubAh purpmes~ and tbn burihn
        of ~0.~~46the oontraryis pleoedugoe thepersone ob-
        jeotdna80 the pro5aeding. Hartwellbon Yiorkeva Hla3ou,rl-
        IKansas-Tess8  ityaCO. i~iv.Appqr C;alvsa-ton,     .1932)56 8. d.
        (2U) 922; lJ 2. C. L. 70.
                  *'ft is mm wall-settled In TOXRS that eaeemante
        over .ouahwwe my byeeitherOP a publia or a privateahap
        eater,~endthat theea two oeperatsend dietlnotrights




                  “The 0onselrs~cul4re’ Gour8 has the-right   to wlth-
  Hon. 0. J. 5. Ulingeon - Page 6


  draw, at any tlnw It saw fit, it8 oontrol.andright to
  saint&n this paeaagewayas a publioroad, but thie ri&t
  to rithdmm 0eintenahoe+and the approprlatlon     of publio
  fund8 theref0r;d06a    not oafiywith it theiright to 0108%
  UP a ,RW8W5eWeY0 whloh a privateindlvidualmay~haveao-
  qUb%b b;p. oOiitd?80Lw .ufsyer V. Calve&on, H. & B. A. Dy.
  CO. tiCW.&R. Sieo.E;l932) 50~9..     iV.(28) 268.
            The80 daoif&nr; em believe eaiPbllahthe prop
  sitlolathat mu&olpaLauthoritle8~autLag under legl8latfm
  autho:rltdelegatedbr atatuteor apeolalcharter,han,al-
  most till& ted dleocetlanpverthe purelypublio~ eaaementr
  in puhlle street@.,ThelraotlQa In vaoetfngOr ellmlnatlng
  rruohpub110 eaeenent~w1l.l
                           not be questionedby the oourta
  in’thaabaanaeof’s showlngthat they aoted Craudulentlg,
  aaprinlously Or~raole4to benefita privateanterprlse.
             Applying this propoaitloato the aituat,lOn~~
  eentedby yourinqulry,the City Oounollor.Hunterllle,
  it it poseesseethe requleltsauthority mayby ordlnenoe
’ vaoato the publiceasementip ouoh port&S QZ I@elfth
  Btraatt and AvenueEI,‘andit8 dl~oretlonin this regard
  oannotbe queetlcmed80 long a8 it nakes no atterapt  to phy-
  lsioally oloee ruoh Jegnmnta*‘..             .
                             _.
             C&OS hiuohaetntm of;thesetwo etreetr~~‘ure thu8
  nu6vita of the pai      w-t,     toll i0gal~tftbriu
  ordlnarilfrevert to the abutt- owner) being ia~thl@ln-
  stmoe the ~TexasPrleon System..:.&f, thereafter,the Prison
  Board detealne6 to phy0loally0Mae euah l   treetrr,,theolti,~
  may ~~~lafnrerponalblllt~for au&h olo~fngand 8np olalm
  i@,lr
      &uaageaor injunotlon~ would be dlreoteb.erolualvely
  agalnrrt suah Board. Dallas CottonAilUs Y. Indwtrlal Co.,
  (Go& AppIr Seoe A, 1927) 2% 9. VL 503.
               Thus, ln:the r;o
  (civ. App.,    Amarillo, 1941!
  that *there waa~no basis for attaokupon,tihe   good faith Oi
  a0 Gw.3m$m0ionera0 court"ror raoatiing    a portionof a 0ountY
  rood ai0h     dirid0dlend aoquirearor
  0aplgln3.wnt   night hare had a olaim
  -gem       -et     the Parks .Boardif the
  euoh im-ettt had interfered with any

           T&, up nOw 9xeJsine the questionOS,-griYate’d&ht~
  efititjsg
          in the portionsor the 8treetto be moated, with
  th4 enpeaialobJeo3 of determining  the rlghta Of tbee.l=d'=      .
,




    Hon. 0. J. 3. Xllingson- Page 7


    ownerseaet or the mlaon   who   are proteatlngagainstthe
    ooatslnp~tedaotion:
              The rule ie 50 wd.l settledam to be a&oat ele-
    aentaq  th+ a privateperrron  oannot sue ror damagesor ior
    an injunotionor to abate an eaoroaohment,beoauaeot en
    allegedinproperuae of a streetor an obatruotlontherein,
    unleaisthe injuryhe has suatcilned is speoialae diatlngulshed
    from injuriesaflifered by tha publlo at large. 4 Ho~in
    on !&niolpalCorporationa,  187 380. $446 (1382);Hertwell
    Xron Worka vb Mlaa0url-Eaneaa-~exa  aJrtCo. (Clv.App.,
    GaLve8ton,1932) 56 9. ‘Si.i2d) 922.
               What.~ktuatlonagire rime to ‘auoh‘private
                                                       ~lghta
    ln a YaoatFdPUbllo roadwayto aupp~rta clala of 8pGlal
    injq9    It la @aera-    held that aa abutting owner,&a#
    auoh rightsand Teses ~deoialmareoognlzesUl.larrights
    ooqulmd by contraot. 4 2doQtiU on Munlolpal Corpora-
    tbw, 271; ~5~30.  1522 (l405)-~Btiwera
                                         pe &whir (cfv. App.,
    flortWorth, 1917) 197 S. 5& ‘j58.~“.’
              OUT oourtehare.p~~olf~~allyreoognlaedthe fight
    in own~ra Of &riVE&esa~srJsnta~~of
                                    this nature in publlo
    etreetato anJoin the phyaionl~oloeingor auoh streetswhere
    peymmt gf adequateompensatlon ham n@ been ppade.~




    damgqai ii eny. But where he owns pre rtg abuttingan
    the e.loeed       he .w eajolnthe Rc aloal oloalngoi
              .streetP,
    the street.
             ~mmllar right0in a purchaseror land aoooraing
    to e “rroordedpLet are reoog@Zed ‘inDella8 oatton2WlS
    Y. InduatrlalCo. (Corn. Appti:#
                                 Bea* A, 1927) 2% 9. W. 503.
    We puote the $‘allori~exoerptfroa the opinion  of the Port
    Worth Couxt or ‘CivilAppea;te
                                Qn this qW5titiS 7
              -It is well settledby the &eolalOxUor this
         etnte,and by many other~atateaam we3.l.~~
                                                 that where
         the owner of lend laps it out and out@ the came into
         lots dnd publlo streets and allafa~and Sells 8Ueh
         lgta ‘byrefannoe to,the plat, th.e‘purohaSOX5 Of
         auoh lote aoqulreaa appurtenaat.$hereto ,the r&at
                                           .
i

    Yan. 0. S. 5. Elllngaon- Page 8


        to use the streetsso dedioatedwhich right la
        a propertyright aoquiredby purohase,and en-
        title&to the same proteotlonaa the title to
        the lota themaelvea~and the r&ht la not
        limitedto the streetson which the lots of
        auoh purohaaera are sItBated,* Bowers Y.
        Afaohir(Clr. ApJL; Fort Worth,1917) 197 -.
        758, 760. Se& alaos Oswald v. Grenet, 232“*
        Tex. 96.     -
              BoweVer,ona purohaeiugunplattsdaoreagein-‘a
    olty withoutrererenooto, or relianoeupon, an 0rri0ial
    map or plat of the oity or a eubdirfaionthereor,wua
    held to have aoqulredno pritate, easemeatsin the atreeta
    or aYenue8 upon whiah auoh eoreagedid not abut. be Y.
    Clt Of Stratford  (Oom.App., Seg. A, 1.935)81 S. W.
    (261 1003, %25 !Pet.179. The Coim@aeion or Appeals’in
    this oaee also quotedwith approvalthe follaW5.xq ox-,
    oerpt rran a noted teatbookwritert
              *On the,other hand, if the streetdirectly
        in ~Trontor one*8 propertyla not moated but
        the portion  taoated 15 in another blook; so that
        he lnaptie an interaaotlngoroae-street,    although
        perhaps it 15 not quite 50 ahort a way’~ar  a6’,oon-
        veabnt, it la almosttmlvereally hela that &J
        does not mUfforauah apsolalInjuryaa entltlea
        hinito demegea~ And this la so notwlthataudi.ng
        the nau road la less oonrenientend the diYeralon
            $rateldepreolateathe,ralue or his property.
        ~oi-~
      : 2he rao,t that.fhe lot -or may.be inocwmnienoe& or
        aat ha may hare to go a more roundaboutway ta raaoh
        ~oertain parts, it .I8 general4 held, does not brine
       Aim an-injury‘dffferent    in kiad porn the geaerel
        pubU.0,but in degreeonly. txr mana of inme
        and egress are not out ofr or 1eiWenedin the
        blook or the abuttingowner,but is on4 rendered
        &es oonvenientbeoauaeof being 1055 dir%Otf5




              &e, also, Texsa Co. et al ta Texarlcena)&ah.
    Shops (Clr.APR.~ Texarkaaa, 1928) 1 S-W.,(26) 9281.
    s-5    V. Galyeaton,H. & S. A. wiriCo4 (Cl?.APP*s
    ~aLveaton,1933) 57 8. W.,(26) 199 .error U-0    SW-
    weu. Y. Uasourl-3Saneaa-Texea5. -00, ot Texas tcir.
Don. 0. J. Se Slliceaon- Pat;e9



               1932) 56 5. x. (2d) 922. :
API?.l;alveston,
           TO the 84me effuct la the case of JohnsonV.
bncaster (Civ. App., AImtin,1924) 266 5. ‘3.565, wherefa
it wes held that an ,&ncorporated oity bed authorityto
wdelad-endw a publio street by phy5icaU.pclosingone 'ad,
ovclr the proteetof 45 abuttingowner where suoh oloaing
aid. not aeprivehim or him ntoatconvehiantroute to the
buslneaadistriotof auoh city, rlefind alxilarhold-
ings in Uhn v. City of Houston,28 3. 3. (26) 595, l2l
Tel,.‘293 land,inMeyer,v, Oalve&on, 9. & S. a. By. Co.
(Con.App., Sea. Do,1932) 50 S. 3. f2d) 268.
          Ye ia.apparent.
                        from the faota atate Ln your
inq~uirythat the property’of’thepersonawho are pro-
testing the taoating'ofauoh streetsdoes not 4nd
oanvlotabut upon thelportionato be oloa=d sinoe the
prison ropexty~abuta.on both eidea of such blocks.
Iu the fight of the’decisionscUscu4seaana mny other
authorities ‘too,nmeroua.tomentionin this opinion,it
would seem that the onQ baa15 for injuaotivereliefor
0laZ.aror~damageawould,depsnd.upon whether they urchased
auohproperty in relianoeupon, and by referenceeob a
map or pIat whioh iz&oluded
                          end dedicatedauoh street.
Yom requeetdoes~not 6upp4 us with thi5 informationbut
you    daxigaeily,obtBin.lt   from   the    County    Deed   Reaorda.

               Before conoludingthis       opinion,    it   tight   be well
ror uato d.iameebriefly the statutoryprovialonawhloh
bear!upon the questionof the authorityoi.the'CityCouucll
or Ebmtevilleto vacate streetar~
          Prior to the passageof the enablingaat to the
%ome ihrle”amendmentto the State Constitution,   oitieaof
this;State had ho suoh authorityesceptas it was granted
           oharter.~Gohatitution,
by 4~pecia.l                       Art. XIWi Sep. 5~ Aota
or 1.913 ChapterI.47 p, ~307 Stevefia vc City of Dublin
(civ,.A$. , Fort 7io&h, 193&f 169 S. M‘J.
                                        188.


heoing populationsin efoes~ of 5jOOG~irrhauiteata
                                                to adopt
or amend tbsir charter5to ineludethe power to YeOak end
01088 aareets. Thid ~pr$&olereads la part am fOllovat
               WCitieat.dopting the charterOr &ueaaartYlt .
           hereundershall have full power of loodl self-
                  i




    HOW. 0.   J. 5.   ~llih~;~on
                               - Page 10
.


         government,and amng the other powers that my
         be ereqoiaedby a4 euoh oltp the follows
         are hereby enumeratedfor greateroertainty:
         n* * *
         “18. To control,regulateand ramove all ob-
         struotionsor other enoroaahmentsor onoumbranoeaon
        a4 publia street,aliey,   or Ground,and to~narrow;
        tlter,widen or straightena4 suoh streeta,alleye,
        avenues or boulevards,end’to .vaoateand abandon
        .   .   .                   (I



            Hon. 0. J. 9. ELll.ngson
                                   - Page 11

            _




            for tileolosblgof the otreetein queation.
                        Trustln~thatwe have suffioientlyansweredyour
            inquiry,   we arci

                                            Yours very
                                       &roIu!m om




            PXIBT